       Case 4:19-cv-00044-BMM Document 142 Filed 05/06/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


NORTHERN PLAINS RESOURCE
COUNCIL, et al.,
                                                Case No. CV 19-44-GF-BMM
             Plaintiffs,

      v.
                                              ORDER GRANTING UNOPPOSED
U.S. ARMY CORPS OF ENGINEERS,                    MOTION FOR ESSENTIAL
et al.,                                       INFRASTRUCTURE COALITION
         Defendants,                            TO FILE AN AMICUS BRIEF

TC ENERGY CORPORATION, et al.,

             Intervenor-Defendants.




      The Essential Infrastructure Coalition (“EIC”)—which includes The Dayton

Power and Light Company; Indianapolis Power & Light Company; Dominion

Energy, Inc.; Trinity River Authority of Texas; Lower Neches Valley Authority of

Texas; CenterPoint Energy, Inc.; and Idaho Power Company—filed a motion for

leave to file an amicus brief in support of Federal Defendants. Based on the motion’s

description of information that would be provided in the proposed amicus brief, the

                                          1
       Case 4:19-cv-00044-BMM Document 142 Filed 05/06/20 Page 2 of 2



Court finds that the amicus brief would provide useful information that has not been

provided to the Court by the parties. No parties oppose the motion.

      IT IS HEREBY ORDERED that EIC’s motion for leave to file an amicus brief

is GRANTED.


      DATED this 6th day of May, 2020.




                                         2
